DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner. 

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.16/459781, filed on 07/02/2019.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1, 3 - 15, 17 - 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 16, 18 - 21 of U.S. Patent No. 10,942,422.  Although the claims at issue are not identical, they are not patentably distinct from each other because the table below presents a comparison between the claim limitations of the instant application with corresponding claim limitations of the reference U. S. patent.  The bold-faced type identifies claim limitation language which is common to both the instant application and the reference U. S. patent. 
U. S. Patent  10,942,422
Instant Claim
1. A camera module, comprising: 

a plastic carrier, comprising: 

an inner portion, wherein an inner space is defined by the inner portion, and the inner portion comprises, from an object side to an image side, an object-side opening, at least one inner annular surface and an image-side opening; and 

an outer portion comprising at least one mounting structure; 

an imaging lens assembly disposed in the inner space of the plastic carrier, and comprising a plurality of lens elements; 

a reflective element for folding an image light by a reflective surface of the reflective element into the imaging lens assembly, wherein the reflective element comprises a first optical axis, the imaging lens assembly comprises a second optical axis, and the first optical axis is folded into the second optical axis via the reflective surface; and 

a plurality of auto-focusing elements comprising at least two magnets and at least one wiring element, wherein the auto-focusing elements are for moving the plastic carrier along the second optical axis of the imaging lens assembly, and the at least two magnets or the at least one wiring element are mounted on the at least one mounting structure of the outer portion; 

wherein, the object-side opening is closer to the reflective element than the image-side opening thereto, the at least two magnets are respectively disposed on two sides of one plane formed by the first optical axis and the second optical axis; and 

wherein the inner portion of the plastic carrier and the at least one mounting structure of the outer portion are integrally formed into a black plastic article via an injection molding, and the plastic carrier further comprises at least two gate traces respectively disposed on the two sides of the plane formed by the first optical axis and the second optical axis.
1. A camera module, comprising: 

a plastic carrier, comprising:

an inner portion, wherein an inner space is defined by the inner portion, and the inner portion comprises, from an object side to an image side, an object-side opening, at least one inner annular surface and an image-side opening; and

an outer portion comprising at least one mounting structure;

an imaging lens assembly disposed in the inner space of the plastic carrier, and comprising a plurality of lens elements and a second optical axis;

a reflective element for folding an image light by a reflective surface of the reflective element into the imaging lens assembly, wherein the reflective element comprises a first optical axis, and the first optical axis is folded into the second optical axis via the reflective surface; and

a plurality of auto-focusing elements comprising at least two magnets and at least one wiring element, wherein the auto-focusing elements are for moving the plastic carrier along the second optical axis of the imaging lens assembly, and the at least two magnets are mounted on the at least one mounting structure of the outer portion;

wherein, the object-side opening is closer to the reflective element than the image-side opening thereto, the at least two magnets are respectively disposed on two sides of one plane formed by the first optical axis and the second optical axis;

wherein a diameter of the image-side opening is smaller than outer diameters of all of the lens elements of the imaging lens assembly.
2. The camera module of claim 1, wherein the at least one wiring element is disposed on the plastic carrier and faces towards the at least two magnets.
3. The camera module of claim 2, wherein the at least one wiring element is disposed on the plastic carrier and faces towards the at least two magnets.
3. The camera module of claim 1, wherein the at least two magnets are disposed on the plastic carrier and face towards the wiring element.
4. The camera module of claim 2, wherein the at least two magnets are disposed on the plastic carrier and face towards the wiring element.
4. The camera module of claim 1, wherein one of the lens elements of the imaging lens assembly closest to the reflective element is exposed out of the plastic carrier along a direction vertical to the second optical axis.
5. The camera module of claim 2, wherein one of the lens elements of the imaging lens assembly closest to the reflective element is exposed out of the plastic carrier along a direction vertical to the second optical axis.
6. The camera module of claim 1, wherein the imaging lens assembly further comprises a retaining ring disposed in the plastic carrier and close to the object-side opening, so as to locate the lens elements in the inner space.
6. The camera module of claim 2, wherein the imaging lens assembly further comprises a retaining ring disposed in the plastic carrier and close to the object-side opening, so as to locate the lens elements in the inner space.
7. The camera module of claim 6, wherein a height of the plastic carrier is H, an outer diameter of the retaining ring is ψL, and the following condition is satisfied:

0.3<ψL/H<1.0.
7. The camera module of claim 6, wherein a height of the plastic carrier is H, an outer diameter of the retaining ring is ψL, and the following condition is satisfied:

0.3 < ψL/H < 1.0.
8. The camera module of claim 7, wherein the height of the plastic carrier is H, the outer diameter of the retaining ring is ψL, and the following condition is satisfied:
0.4<ψL/H<0.85.
8. The camera module of claim 7, wherein the height of the plastic carrier is H, the outer diameter of the retaining ring is ψL, and the following condition is satisfied:

0.4 < ψL/H < 0.85.
9. The camera module of claim 1, wherein the auto-focusing elements further comprise a first sheet elastic element and a second sheet elastic element, wherein the first sheet elastic element and the second sheet elastic element are arranged along the second optical axis in pairs.
9. The camera module of claim 2, wherein the auto-focusing elements further comprise a first sheet elastic element and a second sheet elastic element, wherein the first sheet elastic element and the second sheet elastic element are arranged along the second optical axis in pairs.
10. The camera module of claim 1, wherein a number of the at least one inner annular surface is at least three.
10. The camera module of claim 2, wherein a number of the at least one inner annular surface is at least three.
11. The camera module of claim 1, wherein a half of a maximum field of view of the imaging lens assembly is HFOV, and the following condition is satisfied:
0 degrees<HFOV<20 degrees.
11. The camera module of claim 2, wherein a half of a maximum field of view of the imaging lens assembly is HFOV, and the following condition is satisfied:

0 degrees < HFOV < 20 degrees.
12. The camera module of claim 1, wherein the reflective element is a prism element and a number of the reflective element is only one, which is for folding the image light into the imaging lens assembly thereby.
12. The camera module of claim 2, wherein the reflective element is a prism element and a number of the reflective element is only one, which is for folding the image light into the imaging lens assembly thereby.
13. The camera module of claim 12, wherein one of the lens elements of the imaging lens assembly closest to the prism element is a first lens element, and a central thickness of the first lens element is a largest central thickness among central thicknesses of the lens elements of the imaging lens assembly.
13. The camera module of claim 12, wherein one of the lens elements of the imaging lens assembly closest to the prism element is a first lens element, and a central thickness of the first lens element is a largest central thickness among central thicknesses of the lens elements of the imaging lens assembly.
14. The camera module of claim 12, wherein one of the lens elements of the imaging lens assembly closest to the prism element is a first lens element, a distance between an object-side surface of the first lens element and an image surface on the second optical axis is TTL, a focal length of the imaging lens assembly is f, and the following condition is satisfied:
0.4<TTL/f<1.10.
14. The camera module of claim 12, wherein one of the lens elements of the imaging lens assembly closest to the prism element is a first lens element, a distance between an object-side surface of the first lens element and an image surface on the second optical axis is TTL, a focal length of the imaging lens assembly is f, and the following condition is satisfied:

0.4 < TTL/f < 1.10.
15. The camera module of claim 1, wherein all of the lens elements of the imaging lens assembly are located in the inner space of the plastic carrier.
15. The camera module of claim 2, wherein all of the lens elements of the imaging lens assembly are located in the inner space of the plastic carrier.
16. The camera module of claim 1, wherein the at least two gate traces are close to the image-side opening.
17. The camera module of claim 16, wherein the at least two gate traces are close to the image-side opening.
18. The camera module of claim 1, wherein a number of the at least one wiring element is only one, and the wiring element surrounds the outer portion of the plastic carrier.
18. The camera module of claim 2, wherein a number of the at least one wiring element is only one, and the wiring element surrounds the outer portion of the plastic carrier.
19. The camera module of claim 1, wherein a number of the at least two magnets is an even.
19. The camera module of claim 2, wherein a number of the at least two magnets is an even.
5. The camera module of claim 4, wherein the plastic carrier is a threadless structure.
20. The camera module of claim 5, wherein the plastic carrier is a threadless structure.
20. The camera module of claim 1, wherein a material of the plastic carrier comprises a chemical fiber or a glass fiber.
21. The camera module of claim 2, wherein a material of the plastic carrier comprises a chemical fiber or a glass fiber.
21. An electronic device, comprising: 
the camera module of claim 1; and 
an image sensor disposed on an image surface of the camera module.
22. An electronic device, comprising:
the camera module of claim 1; and
an image sensor disposed on an image surface of the camera module.



Allowable Subject Matter

Claims 2 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claim 2, the prior art made of record neither shows nor suggests the camera module, wherein the inner portion of the plastic carrier and the at least one mounting structure of the outer portion are integrally formed into a black plastic article via an injection molding.
Regarding claim 16, the prior art made of record neither shows nor suggests the camera module, wherein the plastic carrier further comprises at least two gate traces respectively disposed on the two sides of the plane formed by the first optical axis and the second optical axis.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARREN K FENWICK whose telephone number is (571)270-3040. The examiner can normally be reached 10:30 AM to 7:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
WKF